Citation Nr: 0939586	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-20 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1948 to July 1968.  
He died in December 1989.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, denied service connection for cause of the 
Veteran's death.  


FINDINGS OF FACT

1.  The Veteran's military service included service in the 
waters offshore Vietnam, but the conditions of his service 
did not involve duty or visitation in the landmass of the 
Republic of Vietnam.  

2.  According to the official certificate of death, the 
Veteran's death in December 1989 was caused by 
cardiopulmonary arrest due to metastatic lung cancer.  No 
other causes of death were indicated.

3.  At the time of his death, the Veteran had no service-
connected disabilities and he had not filed a claim of 
service connection for any disease or injury that he believed 
was incurred in or aggravated by military service.  

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran died from a 
disease or injury incurred in or aggravated by military 
service, a disease or injury presumed to have been incurred 
during military service, or from a disease or injury that is 
proximately due to, aggravated by, or the result of a 
service-connected disability.  

CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service; nor may the cause of his death be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1102, 1110, 
1112, 1113, 1310, 1311, 5100-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 
3.370 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101 (West 2002 & Supp. 2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
so substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Veteran died in December 1989.  At the time of his death, 
service connection had not been established for any 
disability and, review of the record reveals the Veteran had 
not filed a claim asserting that service connection was 
warranted for any disease or injury that he believed was 
incurred or aggravated during his military service.  The 
official certificate of death lists the immediate cause of 
death as cardiovascular arrest due to metastatic lung cancer.  

The appellant has asserted that service connection for cause 
of death is warranted because the Veteran's died from lung 
cancer that was incurred as a result of his military service, 
particularly his exposure to herbicides during his service in 
Vietnam.  

In this regard, the law provides that, if a veteran served in 
the Republic of Vietnam during the Vietnam era, as defined in 
3.307(a)(6), and was exposed to a herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit Court has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

Review of the record reveals that, before his death, the 
Veteran was diagnosed with adenocarcinoma of the lungs, which 
had metastasized to his brain.  See VA treatment records 
dated July 1989 to December 1989.  Because lung cancer is one 
of the diseases listed in 38 C.F.R. § 3.309(e), the remaining 
inquiry is whether the Veteran served in the Republic of 
Vietnam during the Vietnam War, as required by law.  

The appellant initially asserted that she had no knowledge of 
the ship on which the Veteran served or when the Veteran was 
in Vietnam because she married the Veteran after Vietnam and 
he never talked about it.  See June 2003 statement from the 
Appellant.  Nevertheless, after reviewing the Veteran's 
service personnel records, the appellant and her 
representative have asserted that the Veteran served on the 
Aircraft Carrier Kitty Hawk in the waters of Vietnam.  The 
appellant argues that the Veteran's service in the waters of 
Vietnam constitutes service in the Republic of Vietnam, as 
required to give rise to the presumption of service 
connection based on herbicide exposure.  

The service department has verified that the Veteran was 
attached to a unit that has "accredited Vietnam dates" from 
December 1966 to May 1967.  However, the service department 
also certified that it was unable to determine if the Veteran 
had in-country service in the Republic of Vietnam.  See April 
2003 Request for Information.  The Veteran's Reports of 
Transfer or Discharge, DD Form 214, reflect that he received 
several awards and decorations for 20 years of military 
service, including the Vietnam Service Medal for his service 
during the Vietnam War.  Nevertheless, the evidentiary record 
does not contain any competent evidence showing the Veteran's 
service during the Vietnam War involved duty or visitation in 
the Republic of Vietnam.  

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During 
the pendency of this appeal, the Veterans Court reversed a 
Board decision, in another case, which had denied service 
connection for disabilities claimed as due to herbicide 
exposure on the basis that, although the appellant therein 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant had 
never set foot on land in that country.  Haas v. Nicholson, 
20 Vet. App. 257 (2006).  

The then-Secretary of Veterans Affairs appealed the Haas 
decision to the Federal Circuit Court.  Subsequently, on 
motion by the Secretary, the Veterans Court issued a 
temporary stay on adjudication of cases that were potentially 
affected by Haas.  In May 2008, the Federal Circuit issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in 
which it reversed the decision of the Veterans Court, holding 
that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption of herbicide exposure.  The 
appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, seeking review 
and reversal of the Federal Circuit Court's decision.  The 
petition was denied by the Supreme Court on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

The appellant and her representative have presented extensive 
argument about why VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) is incorrect.  The Board has considered 
the appellant's arguments; however, the litigation described 
above addressed the issues mentioned by the appellant and the 
appellant has not presented any information or evidence which 
would make 38 C.F.R. § 3.307(a)(6) and all subsequent 
interpretive authority inapplicable in this case.  

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  

As noted, the appellant has asserted that the Veteran had 
qualifying Vietnam service because he served on the USS Kitty 
Hawk in the waters of Vietnam.  While a service personnel 
record shows the Veteran "embarked in the USS Kitty Hawk" 
on September 26, 1966, and crossed the International Date 
Line in November 1966, this evidence is insufficient to 
support a finding of in-country service.  The service 
personnel record merely documents the Veteran's whereabouts 
prior to his unit's "accredited Vietnam dates" and does not 
contain any additional information regarding whether the USS 
Kitty Hawk entered the inland waterways of Vietnam.  A ship 
of this size would not dock in Vietnam, or enter the inland 
waterways of Vietnam, and no such contention has been made by 
the appellant. 

Moreover, the appellant was asked to provide additional 
information regarding the Veteran's Vietnam service and 
claimed herbicide exposure; however, the appellant stated 
that she had no knowledge of when the Veteran was Vietnam 
because she married him after Vietnam and he never talked 
about it.  See June 2003 Appellant statement.  

In sum, the Board finds there is no competent evidence 
establishing that the Veteran ever served in-country or in 
the inland waters of Vietnam.  As noted, despite noting when 
the Veteran's unit had "accredited Vietnam dates," the 
service department certified that it was unable to determine 
if the Veteran had in-country service, the Veteran's service 
personnel records do not contain any information showing the 
Veteran served in-country or in the inland waterways of 
Vietnam, and the appellant was unable to provide any 
additional information regarding the Veteran's Vietnam 
service, particularly information regarding how or when the 
Veteran was exposed to herbicides during service.  
Importantly, the appellant has never contented that the 
Veteran indicated to her that he was in Vietnam.      

At best, the evidence of record shows the Veteran's Vietnam 
service only involved service off the shores of Vietnam, with 
no duty or visitation on the landmass of the Republic of 
Vietnam or in the inland waters of Vietnam.  The evidence 
does not show the Veteran was otherwise exposed to herbicides 
during active military service.  Therefore, the Board finds 
lung cancer cannot be presumed to have been incurred during 
military service as a result of herbicide exposure.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

The Board has considered whether the evidence establishes 
that the Veteran's lung cancer was directly related to his 
military service.  See Combee, supra; Brock, supra.  However, 
the Veteran's service treatment records are negative for any 
complaints, treatment, or findings related to a lung 
disorder.  In addition, the evidence shows the Veteran was 
first diagnosed with lung cancer in approximately 1988, which 
is 20 years after he was separated from active service.  
Therefore, presumptive service connection for lung cancer, as 
a chronic disease, is not warranted under 38 U.S.C.A. § 1112 
and 38 C.F.R. § 3.307(a)(3).  

Moreover, there is no competent medical evidence of record 
that relates the Veteran's lung cancer with his military 
service in general, or his exposure to herbicides 
specifically.  The only evidence that relates the Veteran's 
lung cancer to his military service consists of the 
appellant's own statements.  The Board does not doubt that 
the appellant sincerely believes the Veteran's lung cancer 
was related to his exposure to herbicides; however, in 
addition to the lack of Vietnam in-country or inland-waters 
service, there is no indication that the appellant has the 
requisite knowledge of medical principles which would permit 
her to render an opinion regarding matters involving medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The appellant herself has generally indicated that 
the Veteran did not provide her any information regarding his 
service that would provide a basis to grant this claim.   

While the Board is sympathetic with the appellant's loss of 
her husband, the preponderance of the evidence is against a 
finding that the Veteran died from a disease or injury 
incurred in or aggravated by military service, a disease or 
injury presumed to have been incurred during military 
service, or from a disease or injury that is proximately due 
to, aggravated by, or the result of a service-connected 
disability.  Because the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In a claim for dependency and indemnity compensation (DIC) 
benefits, section5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2009 that fully addressed all 
required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate her claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The April 2009 letter did not inform the appellant 
of how disability ratings and effective dates are assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, because the claim herein is being denied, such 
issues are moot and the appellant was not prejudiced thereby.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Throughout the pendency 
of this claim and appeal, the appellant was advised of her 
opportunities to submit evidence in support of her claim.  
See letters to the appellant dated November 2002 and June 
2003; see also April 2004 SOC and February 2007 SSOC.  Thus, 
the Board finds the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond.  In addition, the 
AOJ also readjudicated the case by way of a SSOC issued in 
August 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained the Veteran's service treatment and personnel 
records, as well as treatment records from the VA Medical 
Center in Los Angeles, California, dated from July 1989 to 
the date of his death in December 1989.  Significantly, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


